introduced at trial was consistent with the raw footage of the event. The
                jury apparently observed nothing in the video that suggested the
                eyewitness' reports of the incident were inaccurate. Further, Martinez-
                Hernandez failed to demonstrate gross negligence or bad faith on the part
                of the police officers who collected the recording. See Daniels, 114 Nev. at
                267, 956 P.2d at 115 (providing that where defendant demonstrates
                evidence was material, "the court must determine whether the failure to
                gather evidence was the result of mere negligence, gross negligence, or. . .
                bad faith" and imposing no sanction for mere negligence). Due to the lack
                of expertise of the business's staff, a copy of the incident could not be
                replicated that night. The police could not obtain the video until a
                knowledgeable staff member could copy it. The district court did not
                plainly err in not instructing the jury that the evidence would have been
                unfavorable to the State. See id.
                            Second, Martinez-Hernandez argues that the district court
                erred in admitting the video because technical glitches rendered it more
                prejudicial than probative. We discern no plain error.         See Valdez, 124
                Nev. at 1190, 196 P.3d at 477. Witnesses testified that the video
                accurately reflected the events of the evening and a police officer testified
                that the video was consistent with the raw footage of the events. Further,
                defense counsel was able to address the defects in front of the jury during
                the examination of witnesses. Any difference between the admitted copy
                and the raw footage went to the weight of the evidence and not its
                admissibility. See Sorce v. State, 88 Nev. 350, 352-53, 497 P.2d 902, 903
                (1972) ("[I]t is sufficient to establish only that it is reasonably certain that
                no tampering or substitution took place, and the doubt, if any, goes to the
                weight of the evidence.").

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                            Third, Martinez-Hernandez claims that the State violated
                Brady v. Maryland, 373 U.S. 83 (1963), in failing to disclose that the
                eyewitnesses to the assault were facing charges. Although the
                information surfaced prior to his sentencing, Martinez-Hernandez did not
                raise a Brady argument in the district court; therefore, we review the
                issue for plain error. See Valdez, 124 Nev. at 1190, 196 P.3d at 477. The
                record indicates that the eyewitnesses to the incident were facing charges,
                but had not yet been formally charged in the district court. A witness can
                generally be impeached only with an appropriate felony conviction, not
                mere arrest. NRS 50.095; Sheriff v. Hawkins, 104 Nev. 70, 75 & n.5, 752
                P.2d 769, 773 & n.5 (1988). The record does not indicate that the
                witnesses received favorable treatment in exchange for their testimony in
                this case. Therefore, Martinez-Hernandez failed to demonstrate plain
                error affecting his substantial rights.
                            Fourth, Martinez-Hernandez argues that the district court
                erred in excluding a defense witness. We discern no abuse of discretion.
                See Mitchell v. State,    124 Nev. 807, 819, 192 P.3d 721, 729 (2008)
                (reviewing "district court's decision whether to allow an unendorsed
                witness to testify for abuse of discretion"). Defense counsel attempted to
                endorse an eyewitness to the incident on the Friday before trial, which
                began the following Monday.        See NRS 174.234(1) (requiring written
                notice of defense witnesses to be served upon the prosecuting attorney "not
                less than 5 judicial days before trial"). Although a strong presumption
                exists in favor of allowing late-disclosed witnesses to testify, see Sampson
                v. State, 121 Nev. 820, 827, 122 P.3d 1255, 1260 (2005), the right to
                present testimony is not absolute and must be balanced against
                "countervailing public interests," Taylor v. Illinois, 484 U.S. 400, 414

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A
                (1988). As the witness's name does not appear in the record apart from
                the argument concerning admitting his testimony, there is no indication
                that the State could have anticipated the witness and therefore his
                testimony would have resulted in unfair surprise to the State.            See
                Sampson, 121 Nev. at 828, 122 P.3d at 1260.
                               Fifth, Martinez-Hernandez argues that the district court
                abused its discretion in failing to give an instruction consistent with his
                theory of the case. Martinez-Hernandez did not request an instruction
                defining the offense of exhibiting a weapon in a threatening manner, and
                we discern no plain error in the district court not giving such an
                instruction. See Valdez, 124 Nev. at 1190, 196 P.3d at 477. Martinez-
                Hernandez pursued a theory of defense that any brandishing of the
                weapon was justified by the circumstances, which was in opposition to the
                instruction.     See NRS 202.320(1) (prohibiting exhibiting of a deadly
                weapon "in a rude, angry or threatening manner not in necessary self-
                defense"). Therefore, the district court's failure to sua sponte issue the
                instruction was not an error that was "so unmistakable that it reveals
                itself by a casual inspection of the record."   Patterson v. State, 111 Nev.
                1525, 1530, 907 P.2d 984, 987 (1995) (internal quotation omitted); Bonacci
                v. State, 96 Nev. 894, 899, 620 P.2d 1244, 1247 (1980).
                               Sixth, Martinez-Hernandez claims his conviction was not
                supported by sufficient evidence. We disagree. When viewed in the light
                most favorable to the State, the evidence presented at trial is sufficient to
                establish guilt beyond a reasonable doubt as determined by a rational trier
                of fact. Jackson v. Virginia, 443 U.S. 307, 319 (1979); McNair v. State, 108
                Nev. 53, 56, 825 P.2d 571, 573 (1992). The victim and another witness
                testified that Martinez-Hernandez was upset, pushed the victim, then

SUPREME COURT
     OF
   NEVADA
                                                      4
(0) I947A COM
                retrieved a handgun from his vehicle, pointed it at the victim, and verbally
                threatened to kill the victim. See NRS 200.471. While he contends that
                other evidence contradicted this testimony, it was for the jury to
                determine the weight and credibility to give the conflicting testimony.
                Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                            Seventh, Martinez-Hernandez argues that cumulative error
                warrants reversal of his conviction. Because we have found no error, there
                is nothing to cumulate. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                   J.



                                                                                   J.
                                                    Parrcguirre       _
                                                              •
                                                             Turic
                                                    Saitta


                cc:   Hon. Michael Villani, District Judge
                      Law Offices of Martin Hart, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) ]947A